DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method comprising designating a first virtual channel of a plurality of virtual channels located in a first logical transaction layer of a physical transport network conforming to a first network protocol; assembling a transaction layer packet in a second logical transaction layer of a second network protocol, wherein the transaction layer packet conforms to the first network protocol and comprises a header conforming to the second network protocol, wherein the header comprises a vender defined message indicating to logic conforming to the second network protocol how to process the transaction layer packet, wherein the VDM comprises a message to a destination device to re-transmit the transaction layer packet; transferring the transaction layer packet from the second logical transaction layer to the first virtual channel; and transmitting the transaction layer packet over a data link layer and a physical layer of the physical transport network.
Applicant’s independent claim 1 recites, inter alia, “wherein the header comprises a vender defined message (VDM) indicating to logic conforming to the second network protocol how to process the transaction layer packet, wherein the VDM comprises a message containing instructions to a destination device of the transaction layer packet to re-transmit the transaction layer packet to a different device capable of recognizing the second network protocol, wherein the first logical transaction layer is unaware of the re-transmission”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claims 11 and 19 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-2, 4-6, 8-16 and 18-20 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 05/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2007/0019677) teaches data processing method and system based on a serial transmission interface.
Wagh et al. (US 2005/0144339) teaches method of speculative processing of transaction layer packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413